EXHIBIT 10.32
POBS Plus -
Incentive System for Members of the Group Management of METTLER TOLEDO
Regulations, valid as of January 2009
1. Objectives and Participants
With this incentive plan, our aim is to pursue two main objectives:

  •   To orient the remuneration of Members of the Group Management
(GMC) directly to the achievement of annual operating plan targets and to give a
special reward for reaching and exceeding the plan.     •   To emphasize the
responsibility of each participant for the top-ranking interest of the Group and
to promote the attainment of the overall corporate goals and success of the
corporation.

Participation in the POBS Plus incentive scheme for Members of the Group
Management is determined by the Compensation Committee and must be agreed in
writing.
Criteria for participation are:

  •   Public company officer and Member of the GMC of METTLER TOLEDO, who by
virtue of his or her tasks and performance can significantly influence and
contribute to the overall success of the entire Group.

2. General Principles

2.1   In addition to the yearly base salary, participants are eligible for a
bonus, which is based and calculated on the grade of target achievement.      
This bonus is a percentage multiple of the base salary ranging from 0 — 300%.
The maximum bonus, which could be paid to any participant in any given year, is
USD 2.5 million.   2.2   Bonus Scale

  •   The bonus starts after 90% target achievement and can go up to a maximum
of 130% target achievement for A and B targets and 120% for C targets.     •  
Within this span, for each point of target achievement, a percentage of between
2.5% and 7.5% of the base salary is calculated as bonus. The percentage per
bonus point is scaled and determined for the specific functions by the
Compensation Committee within the first 90 days of each business year.

2.3   Targets       All targets in POBS Plus are closely related to the yearly
budgets and business plans. As a general rule, POBS Plus includes the following
target categories and weighting:

         
 
  A Group targets:   Group EPS, NCO, ITO, Sales and Divisional Sales, EBIT
 
  B Operative unit targets:   Operative Units Sales, EBIT, ITO and DSO

  C Personal targets:   10 — 15%; for the CFO the total weight of this category
is higher and includes also Finance Control targets.

    Target parameters and respective weighting within a category for the
individual functions are established for each business year in the respective
POBS Plus Scheme for Members of the Group Management.       The total number of
targets defined should not exceed 10 and the sum of the weightings must equal
100%.

 



--------------------------------------------------------------------------------



 



POBS Plus — Incentive System for Members of the Group Management of METTLER
TOLEDO       2

    The scaling for the grade of target achievement is established for each
business year in the POBS Plus Rules.       Both, POBS Plus Scheme and Rules,
are proposed per business year by the Group Management Committee, and they have
to be approved by the Compensation Committee.   3.   Target Setting   3.1  
Based on the approved budgets of the Group, Divisions and Operative Units, the
targets per category are established.   3.2   The requirements for complete and
proper target achievement (100%) should be challenging and ambitious, on the
other hand they have to be realistic and attainable. For each participant they
should be set in such a way that they can be fulfilled.   3.3   Personal targets
(category C) are agreed at the beginning of each business year for each
participant with his / her supervisor. They need to be clearly measurable.
Specific Finance Control targets for a business year are recommended by the
Audit Committee.   3.4   For each participant, a POBS Plus Target Achievement
Sheet lists per business year all targets set incl. their weighting and the
corresponding values / levels in line with the corresponding POBS Plus Rules.  
4.   Target Assessment   4.1   At the end of the business year, target
achievement is assessed by the superior manager for each participant.       The
degree of achievement of each individual target (range 90% to max. 130% or max.
120% for C targets) is multiplied by the weighting of the individual target to
give a points award for each individual target. The target achievement is
calculated by the multiplication of the score with relative weight for each
target and building the total across all targets.   4.2   Personal targets,
including Finance Control targets (C category) are evaluated as follows:      
Target Achievement

         
 
  90 %   Target not reached — result unsatisfactory
 
  100 %   Target reached, corresponding to the requirements — good result

  110 %   Clearly more than target achieved, requirements clearly exceeded, in
terms of value, time limits, quality, additional related success — very good
result

  120 %   Target achievement outstanding, additional major benefits / success
for the company reached — excellent result

    For the Finance Control targets the Audit Committee gives a recommendation
regarding the degree of target achievement.   5.   Bonus Calculation       The
bonus is calculated in a percentage of the yearly base salary and depends on the
total sum of points reached in the target assessment.       Each full point
above 90 and up to a maximum of 130 corresponds to a bonus amount of from 2.5%
to a maximum of 7.5% of the base salary, as determined for each individual
function in its applicable scaling by the Compensation Committee for each
business year.

 



--------------------------------------------------------------------------------



 



POBS Plus — Incentive System for Members of the Group Management of METTLER
TOLEDO       3

6.   Payment       During the salary year (Jan. 1 — Dec. 31 of the calendar year
or April 1 — March 31 of the following year), the annual base salary will be
paid, normally divided in 12 equal monthly installments. The distribution of
this basic amount, however, can vary in certain countries.       The bonus is
calculated as soon as the results of the business year and the assessment of the
target achievement are known. Payment (or deduction) adjusted by any payment on
account shall be made by no later than March 15 following the end of the
business year upon approval by the Compensation Committee.   7.   Termination of
Employment during the Business Year       In case of termination in the first
half-year of the business year, the bonus is paid pro rata on a set 95 % target
achievement (except for officers subject to Section 162(m) of the US Internal
Revenue Code). In case of termination of employment in the second half-year (and
for all terminations of 162(m) officers), target achievement is measured at the
end of the year (usual procedure) and the bonus calculated accordingly will be
paid pro rata.   8.   Accounting Rules for Bonus Payments       Bonus payments
are accounted for in the business year to which the bonus belongs. Appropriate
accruals have to be made for this purpose in the year-end closing. Carry over
into accounts of the payout year are not allowed.   9.   Section 409A Savings
Clause       To the extent applicable, this incentive plan is intended to comply
with the provisions of Section 409A of the US Internal Revenue Code. The
incentive plan shall be construed, administered and governed in a manner
consistent with this intent. Any provision that would cause any amount payable
under this plan to be includable in the individual’s gross income under
Section 409A(a)(1) shall have no force and effect unless and until amended to
cause such amount to be not so includable. Such amendment (a) may be retroactive
to the extent permitted by Section 409A and (b) may be made by the company
without the consent of any individual employee. No payment of compensation
subject to Section 409A may be accelerated, except as provided in guidance
promulgated under Section 409A.

Peter Bürker
Head Human Resources

 